Citation Nr: 1002793	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  99-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis, 
including decreased pulmonary function.

2.  Entitlement to service connection for symptomatic right 
foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1977 and from August 1980 to August 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from April 1999, October 2000 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In March 2004 the Board 
remanded the case for further development.  An August 2008 
Board decision reopened the Veteran's previously denied 
claims and remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In June 2003, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The issue of entitlement to service connection for 
asbestosis, including decreased pulmonary function is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's current hallux valgus of the right foot to his 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, right 
foot hallux valgus was incurred during his period of active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his current 
right foot hallux valgus had its onset in service or is 
etiologically linked to his service.  Because the claim for 
service connection on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

The Veteran alleges that his currently diagnosed right foot 
hallux valgus had its onset in service or is etiologically 
related to such service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Considering all the competent evidence of record, and giving 
the Veteran the benefit of the doubt, the Board finds that 
service connection for right foot hallux valgus is warranted.  
Initially, the Veteran's service treatment records show 
treatment for numerous foot conditions including plantar 
fasciitis, plantar warts, and calluses, beginning as early as 
October 1982.  A December 1985 treatment record indicates 
that X-ray studies of the right foot revealed a bifurcated 
sesmoid of the first metatarsal head; however, January 1986 
X-ray studies of the right foot showed no evidence of 
fracture or dislocation.  At the time of the April 1996 
separation examination, the Veteran complained of foot 
problems described by the examiner as bunions and plantar 
warts.  However, the separation examination report shows that 
clinical evaluation of his feet was normal.  After his 
discharge from service, private treatment records show he was 
assessed with hallux valgus as early as October 1997, right 
cavus foot was diagnosed in December 1997.  A January 1998 VA 
examination report also identified right foot hallux valgus.  
The record contains a current diagnosis of hallux valgus made 
in 2006.  While a February 2009 VA examiner opined that the 
Veteran's diagnosed right foot hallux valgus was not caused 
by or related to his military service, the Board notes that 
the Veteran's treating physician in a November 2001 letter, 
indicated that the Veteran was treated intermittently from 
October 1997 to May 2001 for symptoms consistent with helix 
valgus, and after reviewing service treatment records 
provided him by the Veteran, opined that the symptoms he 
sought treatment for were related to the symptoms he suffered 
from in service.  The private physician accurately recounted 
the Veteran's pertinent history of record.  Moreover, the 
February 2009 VA examiner, while noting that the Veteran's 
claims files were reviewed, offered no rationale for her 
opinion as requested in the August 2008 remand.  Further, the 
Board finds the Veteran's testimony at his June 2003 personal 
hearing concerning the onset and continuity of his right foot 
symptoms since service to be credible as he is competent to 
give evidence about what he experienced.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Moreover, his testimony is supported by the contemporaneous 
service and post-service treatment records.  Under these 
circumstances, the Board cannot conclude, given this 
evidence, that the preponderance of the evidence is against 
the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the Veteran's 
current right foot hallux valgus is a result of his service.  
Accordingly, with resolution of all doubt in the Veteran's 
favor, entitlement to service connection for right foot 
hallux valgus is granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for right foot hallux valgus is granted.


REMAND

With regard to the Veteran's claim for service connection for 
asbestosis, including decreased pulmonary function, another 
remand is required for compliance with the Board's previous 
remand.  Stegall v. West, 11 Vet. App 268 (1998).  The 
Board's August 2008 remand directed that a VA examiner 
examine the Veteran and review his claims files, and 
specifically offer opinions as to whether any diagnosed 
respiratory disorder found to be present is at least as 
likely as not related to asbestos exposure in service and 
whether or not a diagnosis of asbestosis is warranted.  
Although a VA examiner did examine the Veteran and review his 
claims files in February 2009, the examiner did not 
specifically address the questions of whether a diagnosis of 
asbestosis was warranted or whether it was at least as likely 
as not that any current respiratory disorder was a result of 
in-service exposure to asbestos.  Nor did the VA physician 
provide any rationale for the opinions she did give regarding 
the Veteran's currently diagnosed respiratory disorders.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded 
a VA respiratory examination to determine 
the current nature and etiology of any 
current respiratory disorder, to include 
asbestosis, if found to be present.  All 
necessary special studies or tests should 
be accomplished.  The examiner must 
review the Veteran's claims folders, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
clearly indicate if the Veteran has a 
current diagnosis of asbestosis.  
Regardless, the Veteran should also offer 
an opinion for any and all diagnosed 
respiratory disorders, as to whether they 
are at least as likely as not caused by 
or had their onset during service or are 
a result of any in-service exposure to 
asbestos.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


